Title: From George Washington to Robert Morris, 2 August 1781
From: Washington, George
To: Morris, Robert

Private
                        Dear Sir
                            Head Quarters Dobbs’s Ferry 2d Augt 1781.
                        
                        The expectation of the pleasure of seeing you has prevented me hitherto from making a communication of a most
                            important and interesting nature—But circumstances will not admit of further delay, and I must trust it to paper. It
                            seems reduced almost to a certainty, that the enemy will reinforce New York with part of their troops from Virginia—In
                            that case the attempt against the former must be laid aside, as it will not be in our power to draw together a force
                            sufficient to justify the undertaking—The detachment which the enemy will probably leave in Virginia seems the next
                            object which ought to engage our attention, and which will be a very practicable one, should we obtain a naval
                            superiority, of which I am not without hopes, and be able to carry a Body of Men suddenly round by Water. The principal
                            difficulty which occurs, is obtaining transports at the moment they may be wanted: for if they are taken up beforehand,
                            the use for which they are designed cannot be concealed, and the enemy will make arrangements to defeat the plan. What I
                            would therefore wish you to inform yourself of, without making a direct enquiry, is what number of Tons of Shipping could
                            be obtained in Philadaat any time between this and the 20th of this Month and whether there could also be
                            obtained at the same time a few deep waisted sloops and schooners proper to carry Horses The number of double decked
                            Vessels which may be wanted, of 200 Tons and upwards, will not exceed thirty—I shall be glad of your answer as soon as
                            possible, because if it is favorable, I can direct certain preparations to be made in Philada and at other
                            convenient places, without incurring any suspicions. There certainly can be no danger of not obtaining Flour in
                            Philada and as you seem to have doubts of procuring salt Meat there, I shall direct all that which is to the Eastward
                            to be collected at points, from whence it may be shipped upon the shortest notice.
                        You will also oblige me by giving me your opinion of the number of Vessels which might be obtained at
                            Baltimore or other places in Chesapeak in the time before mentioned or thereabouts. I have the honor to be &c.
                        
                    